DETAILED ACTION
Status of the Application
Claims 1-7 and 18-32 are pending in the instant application.  Claims 1, 6 and 22 are currently amended.  Claims 8-17 have been cancelled.  No new claims have been added. 
This is a Non-Final Rejection after the filing of a Request for Continued Examination.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2021 has been entered.

Information Disclosure Statement
The Information Disclosure Statement (IDS), submitted December 9, 2019, has been received and considered by the Examiner. 

Claim Rejections - 35 USC § 102/35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 28, 29, 30 and 31 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Ohsawa et al. (US 2016/0248086) as evidenced by Pushparaj (US 2011/0045349), or, in the alternative, under 35 U.S.C. 103 as obvious over Ohsawa et al. (US 2016/028086) in view of Pushparaj (US 2011/0045349).
Regarding claim 1, Ohsawa et al. teaches an electrode (Title) comprising: 
a current collector (current collector 11; para. [0021]); and
an active material layer (negative electrode active material layer 15; para. [0021]),
wherein the active material layer includes an active material (core-shell type electrode material wherein at least the core is the negative electrode active material; 
wherein the active material is in the form of a particle (para. [0042]), 
wherein the film including silicone covers and is in contact with at least a part of the active material (the film including silicone/the shell part formed from silicone polyol covers and is in contact with at least a part of the active material because the film including silicone/shell part is disposed around the core part of the active material; para. [0017]), and
wherein the binder covers the part of the active material with the film including silicone interposed between the binder and the part of the active material (one of ordinary skill in the art can appreciate that because the binder binds or holds the particles of the negative electrode active material together, one of ordinary skill in the art would appreciate that the binder covers the part of the active material with the film including silicone interposed between the binder and the part of the active material layer; para. [0081]).
Regarding the limitation wherein the silicone is a linear polymer, one of ordinary skill in the art can appreciate that the film including silicone/shell of the active material of Ohsawa et al. can be a linear polymer as evidenced by Pushparaj et al. (para. [0049]).  Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the film including silicone to incorporate a silicone that is a linear polymer as taught by Pushparaj et al. as there are a limited number of known polymer types.  The Supreme Court decided that a claim can KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Regarding claim 2, Ohsawa et al teaches an electrode wherein the active material includes graphite (para. [0041]).
Regarding claim 5, Ohsawa et al. teaches an electrode wherein the silicone includes a hydrophilic functional group (one of ordinary skill in the art can appreciate that silicone polyol is a hydrophilic functional group; para. [0055]; claim 1).
Regarding claim 6, Ohsawa et al teaches a power storage device (non-aqueous electrolyte secondary battery; Title; Abstract) comprising: 
a first electrode (negative electrode; para. [0022]); and
a second electrode (positive electrode; para. [0022]),

wherein the first electrode includes a current collector (negative electrode current collector 11b; para. [0021]) and an active material layer (negative electrode active material layer 15; para. [0021]), wherein the active material layer includes an active material (core-shell type electrode material wherein at least the core is the negative electrode active material; para. [0013]), a film including silicone (the shell of the active material corresponds to the claimed film including silicone; paras. [0045] – [0055]), a conductive additive (paras. [0038] and [0082]), and a binder (paras. [0077] and [0078]),
wherein the active material is in the form of a particle (para. [0042]),
wherein the film including silicone covers and is in contact with at least a part of the active material (the film including silicone/the shell part formed from silicone polyol covers and is in contact with at least a part of the active material because the film including silicone/shell part is disposed around the core part of the active material; para. [0017]), and
wherein the binder covers the part of the active material with the film including silicone interposed between the binder and the part of the active material (one of ordinary skill in the art can appreciate that because the binder binds or holds the particles of the negative electrode active material together, one of ordinary skill in the art would appreciate that the binder covers the part of the active material with the film including silicone interposed between the binder and the part of the active material layer; para. [0081]).
KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Regarding claim 28
Regarding claim 29, Ohsawa et al. teaches a power storage device wherein the binder includes at least one of carboxymethyl cellulose (para. [0078]) and styrene-butadiene rubber (para. [0078]).
Regarding claim 30, claim 30 is considered product-by-process claim as a result of the limitation “wherein the silicone has a polymer structure formed from dehydration condensation of silanol groups”.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Regarding claim 31, claim 31 is considered product-by-process claim as a result of the limitation “wherein the silicone has a polymer structure formed from dehydration condensation of silanol groups”.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa et al. (US 2016/0248086).
Regarding claims 3 and 4, Ohsawa et al. teaches an electrode wherein the film including silicone is a silicone including a hydrophilic functional group (para. [0055]).  Ohsawa et al. is silent regarding an electrode wherein the silicone includes a hydrophobic functional group.  Ohsawa et al. is also silent regarding an electrode wherein the hydrophobic functional group includes at least one of a phenyl group, an alkyl group, an alkoxy group, a carbonyl group, and an ester group.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the film including silicone, wherein the silicone includes a hydrophilic functional group as taught by Ohsawa et al., by crosslinking the silicon polyol with at least one of a phenyl group, an alkyl group, an alkoxy group, a carbonyl group and an ester group to improve the binding ability of the electrode active material and to remove water from the electrode to prevent flooding in the electrode and/or short circuiting the resulting battery.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa et al. (US 2016/0248086).
Regarding claim 7, Ohsawa et al. teaches the power storage device as outlined in the rejection of claim 6 above.  Ohsawa et al. also teaches that it is known in the art for an electronic device with a display panel, a light source, an operation key, a speaker, and a microphone (a cell phone has all of these claimed structures) to use/comprise a power storage device, i.e. a non-aqueous electrolyte secondary battery including a lithium ion secondary battery (para. [0003]).  However, Ohsawa et al. silent regarding an electronic device comprising the power storage device according to claim 6.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Ohsawa et al. by incorporating the power storage device of claim 6 because the power storage device of claim 6 has a decreased internal resistance (Ohsawa et al., para. [0007]).  

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa et al. (US 2016/0248086).
Regarding claims 18 and 19, Ohsawa et al. teaches that the thickness of the shell part/film including silicone is not particularly limited, but as a thickness of a state in which a gel is not formed (para. [0045]).  Ohsawa et al. is silent regarding an electrode wherein a thickness of the film including silicone is less than or equal to 5 nm.  Ohsawa et al. is also silent regarding an electrode wherein the thickness of the film is greater than or equal to 0.1 nm.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by modifying the thickness .  

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa et al. (US 2016/0248086).
Regarding claim 20, Ohsawa et al. teaches that the thickness of the shell part/film including silicone is not particularly limited, but as a thickness of a state in which a gel is not formed (para. [0045]).  Ohsawa et al. is silent regarding an electrode wherein a thickness of the film including silicone is less than or equal to 5 nm.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by modifying the thickness of the film including silicone/shell part of Ohsawa et al. such that the thickness of the film including silicone is less than or equal to 5 nm when such a thickness range makes it easier for the electrolyte to penetrate the shell part/film including silicone so that the shell part may become swollen so that the base material may become a gel state that is flexible (Ohsawa et al., paras. [0044] and [0046]-[0047]).  
Regarding claim 21, Ohsawa et al. teaches that the thickness of the shell part/film including silicone is not particularly limited, but as a thickness of a state in which a gel is not formed (para. [0045]).  Ohsawa et al. is also silent regarding an .  

Claims 22-27 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa et al. (US 2016/0248086) in view of Pushparaj et al. (US 2011/0045349).
Regarding claim 22, Ohsawa et al. teaches an active material layer (negative electrode active material layer 15; para. [0021]) comprising:
an active material (core-shell type electrode material wherein at least the core is the negative electrode active material; para. [0013]); 
a film including silicone (the shell of the active material corresponds to the claimed film including silicone; paras. [0045] – [0055]); 
a conductive additive (paras. [0038] and [0082]); and 
a binder (paras. [0077] and [0078]), and 
wherein the active material is in the form of a particle (para. [0042]), 

wherein the binder covers the part of the active material with the film including silicone interposed between the binder and the part of the active material (one of ordinary skill in the art can appreciate that because the binder binds or holds the particles of the negative electrode active material together, one of ordinary skill in the art would appreciate that the binder covers the part of the active material with the film including silicone interposed between the binder and the part of the active material layer; para. [0081]).
Regarding the limitation wherein the silicone is a linear polymer, one of ordinary skill in the art can appreciate that the film including silicone/shell of the active material of Ohsawa et al. can be a linear polymer as evidenced by Pushparaj et al. (para. [0049]).  Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the film including silicone to incorporate a silicone that is a linear polymer as taught by Pushparaj et al. as there are a limited number of known polymer types.  The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Ohsawa et al. teaches that the thickness of the shell part/film including silicone is not particularly limited, but as a thickness of a state in which a gel is not formed (para. [0045]).  Ohsawa et al. is silent regarding an active material layer wherein a thickness of the film including silicone is less than or equal to 5 nm.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by modifying the thickness of the film including silicone/shell part of Ohsawa et al. such that the thickness of the film including silicone is less than or equal to 5 nm when such a thickness range makes it easier for the electrolyte to penetrate the shell part/film including silicone such that the shell part may become swollen so that the shell part may become swollen so that the base material may become a gel state that is flexible (Ohsawa et al., paras. [0044] and [0046]-[0047]).  
Regarding claim 23, modified Ohsawa et al. is silent regarding an electrode wherein the thickness of the film is greater than or equal to 0.1 nm.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modifying the thickness of the film including silicone/shell 
Regarding claim 24, modified Ohsawa et al teaches an active material layer wherein the active material includes graphite (Ohsawa et al., para. [0041]).
Regarding claims 25 and 26
Regarding claim 27, modified Ohsawa et al. teaches an electrode wherein the silicone includes a hydrophilic functional group (one of ordinary skill in the art can appreciate that silicone polyol is a hydrophilic functional group; Ohsawa et al., para. [0055]; claim 1).
Regarding claim 32, claim 32 is considered product-by-process claim as a result of the limitation “wherein the silicone has a polymer structure formed from dehydration condensation of silanol groups”.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).

Response to Arguments
Applicants’ arguments filed February 25, 2021 have been fully considered but they are not persuasive.
Applicants argue:  The Examiner maintains that the film including silicon/shell of the active material of Ohsawa et al. can be a linear polymer because the film including silicone/shell of the active material is a gel-forming polymer. The Examiner also finds that the film is formed from a gel-forming polymer including silicone and that the gel includes crosslinked polymers that are polymers whose branches crosslink. The Examiner finds that such polymers read 
It is the Office’s position that a gel is a physical state of a polymer while a linear polymer, a circular polymer and a branched polymer are types of polymers.  Gels may be a 3-D matrix made from a linear polymer, circular polymer or a branched polymer based upon the chemical bonding of the polymer.  Silicone gels are based on polydimethylsiloxane which is linear polymer; therefore, the silicone gel of Ohsawa et al. is a linear polymer.  As a result, the instant rejections are being maintained.  See, www.essential chemicalindustry.org/polymers/silicones.html (previously provided). 
It is also the Office’s position that in the instant specification the only time that silicone is discussed as being “linear, branched and circular” is it also taught that a silicone gel is a possible state of the silicon film (Specification, para. [0053]). As a result, one of ordinary skill in the art 
The arguments of record are based on the claims as amended. The amended claims have been addressed in the rejections of claims , 6 and 22 above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724